

RATIFICATION AND AMENDMENT AGREEMENT


This Ratification and Amendment Agreement (the “Agreement”) is made as of June
__, 2010 by and among certain parties listed on Schedule 1 attached hereto
(collectively, the “Obligors”), and YA Global Investments, L.P. (the “Secured
Party”) in consideration of the mutual covenants herein contained and benefits
to be derived herefrom.
 
W I T N E S S E T H
 
WHEREAS, the Obligors and the Secured Party entered into the following
(collectively, as each may be amended and in effect, the “Collateral
Agreements”): (i) Global Security Agreement, dated as of January 11, 2008 (the
“Security Agreement”), (ii) Global Guaranty Agreement, dated as of January 11,
2008 (the “Guaranty”), (iii) Global Pledge and Escrow Agreement, dated as of
January 11, 2008 (the “Pledge Agreement”), and (iv) Intellectual Property
Security Agreement, dated as of January 11, 2008 (the “IPSA”);
 
WHEREAS, the Collateral Agreements secure, among other things, the obligations
and liabilities of Greenshift Corporation (“Greenshift”) to the Secured Party
pursuant to that certain Amended, Restated, and Consolidated Secured Convertible
Debenture dated as of December 9, 2009 (the “Existing Debenture”) issued by
GreenShift in favor of the Secured Party in the original principal amount of
$42,727,603.36;
 
WHEREAS, one or more defaults or Events of Default have occurred under the terms
and conditions of the Collateral Agreements prior to the date hereof;
 
WHEREAS, as a result of such Events of Default, the Secured Party and the
Obligors entered into a certain Global Forbearance Agreement dated as of
December 9, 2009 (the “Forbearance Agreement”);
 
WHEREAS, the Obligors have asked the Secured Party to accept certain assets
(collectively, the “COES Systems”) of GS COES (Yorkville I), LLC (“GS COES”) in
partial satisfaction of the Obligations (the “Acceptance”) in accordance with
Section 9-620 of the Uniform Commercial Code;
 
WHEREAS, the Secured Party is willing to do so, subject to certain conditions,
but wishes to have its affiliate YA Corn Oil Systems, LLC (the “Affiliate”) take
title to the assets;
 
WHEREAS, in order to effectuate the Acceptance by the Affiliate, the Obligors
and the Secured Party must first amend, restate, and divide the Existing
Debenture into two debt instruments, and GS COES shall execute a separate
security agreement granting a security interest in the COES Systems and related
assets;
 
WHEREAS, following the division of the Existing Debenture, (i) the Secured Party
will assign the GS COES Documents to the Affiliate (the “Assignment”); (ii) the
Affiliate will send such notices of the Acceptance to all parties as the
Affiliate deems necessary or appropriate; and (iii), the Affiliate will enter
into the Acceptance Agreement with GS COES;
 
WHEREAS, subject to the satisfaction of the terms and conditions herein and in
the Acceptance Agreement, the Affiliate shall accept some or all of the
collateral pledged pursuant to the GS COES Security Agreement in full
satisfaction (as determined in accordance with the Acceptance Agreement) of the
GS COES Note;
 
WHEREAS, the Obligors will benefit from the Secured Party agreeing to the
Acceptance;
 
WHEREAS, the Obligors and the Secured Party desire to enter into this Agreement
and the Related Documents to amend and restructure the Existing Debenture and
the Collateral Agreements; and
 
NOW, THEREFORE, it is hereby agreed by and among the Obligors and the Secured
Party, as follows:
 
1. Definitions. Unless otherwise defined herein, all capitalized terms used
herein shall have the meaning set forth in the Forbearance Agreement.  As used
herein, the following terms will have the definitions set forth below:
“$1.7MM Note” shall have the meaning given in Section 9(a) herein.
 
“Acceptance” shall have the meaning given in the Preamble.
 
“Acceptance Agreement” shall have the meaning given in Section 5(e) herein.
 
“Affiliate” shall mean YA Corn Oil Systems, LLC.
 
“Agreement” shall have the meaning given in the Preamble.
 
“Assignment” shall have the meaning given in the Preamble.
 
“A&R Instruments” shall have the meaning given in Section 5(b) herein.
 
“Carbonics” shall mean Carbonics Capital Corporation.
 
“Carbonics Debentures” shall mean collectively the following secured convertible
debentures: (i) Secured Convertible Debenture No. CCP-4 dated February 8, 2006
issued by Carbonics to the Secured Party in the original principal amount of
$3,050,369; (ii) Secured Convertible Debenture No. CCP-3 dated October 12, 2005
issued by Carbonics to the Secured Party in the original principal amount of
$1,475,000; (iii) Secured Convertible Debenture No. GSHF-3-1 dated June 26, 2007
issued by Carbonics to the Secured Party in the original principal amount of
$570,000; and (iv) Secured Convertible Debenture No. CICS-5 dated June 30, 2009
issued by Carbonics to the Secured Party in the original principal amount of
$4,000,000.
 
“Carbonics Documents” shall mean collectively the Carbonics Debentures, the
IPSA, the Security Agreement, and the Pledge Agreement.
 
“COES Systems” shall have the meaning given in the Preamble.
 
“Collateral Agreements” shall have the meaning given in the Preamble.
 
“Controlled Account” shall have the meaning given in Section 10(a)(ii)(C)
herein.
 
“Effective Date” shall have the meaning given in Section 5 herein.
 
“Existing Debenture” shall have the meaning given in the Preamble.
 
“Final Debenture” shall have the meaning given in Section 9(a) herein.
 
“Forbearance Agreement” shall have the meaning given in the Preamble.
 
“GreenShift” shall have the meaning given in the Preamble.
 
“GreenShift Parties” shall mean each of the Obligors except for Carbonics
Capital Corporation.
 
“GS COES” shall have the meaning given in the Preamble.
 
“GS COES Documents” shall mean collectively, the GS COES Note, the GS COES
Security Agreement, and the GS COES Guaranty.
 
“GS COES Guaranty” shall have the meaning given in Section 5(d) herein.
 
“GS COES Note” shall have the meaning given in Section 5(a) herein.
 
“GS COES Security Agreement” shall have the meaning given in Section 5(c).
 
“Guaranty” shall have the meaning given in the Preamble.
 
“Intellectual Property” shall have the meaning given in the Security Agreement.
 
“IPSA” shall have the meaning given in the Preamble.
 
“LLC Agreement” shall mean that certain Limited Liability Company Agreement of
YA Corn Oil Systems, LLC as the same may be amended and in effect from time to
time.
 
“Management Agreement” shall mean that certain Management Agreement of even date
herewith by and between GreenShift and the Affiliate.
 
“New Debenture” shall have the meaning given in Section 5(b) herein.
 
“Obligations” shall have the meaning given in Section 2 herein.
 
“Obligors” shall mean each of those parties listed on the attached Schedule 1.
 
“Pledge Agreement” shall have the meaning given in the Preamble.
 
“Released Parties” shall have the meaning given in Section 3 herein.
 
“Related Documents” shall mean all documents, instruments, and agreements
executed in connection with this Agreement, including, without limitation, the
GS COES Documents, the Acceptance Agreement, and the A&R Instruments.
 
“Riga Documents” shall have the meaning given in Section 9(b).
 
“Riga System” shall mean that certain corm oil extraction system owned by GS
COES in Riga, Michigan.
 
“Rule 144” shall have the meaning given in Section 6(b) herein.
 
“Security Agreement” shall have the meaning given in the Preamble.
 
“Secured Party” shall mean YA Global Investments, L.P.
 
2. Acknowledgment of Indebtedness.  The GreenShift Parties each hereby
acknowledge and agree that each of the GreenShift Parties is and shall remain
jointly and severally liable to the Secured Party as follows:
 
a.  
Due under the Existing Debenture as of June __, 2010:

Principal                                $
Interest                                  $
 
b.  
Legal Fees and Expenses

                                 as of June __, 2010:
$_________________*

 
*This is a good faith estimate of the unreimbursed legal fees and expenses
incurred by the Secured Party through June __, 2010.
 
c.  
For all interest and late charges accruing from and after June ___, 2010, and
for all fees, redemption premiums, liquidated damages, costs, expenses, and
costs of collection (including attorneys’ fees and expenses) and other amounts,
heretofore or hereafter accrued or coming due or incurred by the Secured Party
in connection with the protection, preservation, or enforcement of its rights
and remedies under the Financing Documents (including the preparation and
negotiation of this Agreement and all documents related hereto).

 
All amounts due as set forth in this Section 1, and all amounts heretofore or
hereafter payable under this Agreement, the Related Documents, and/or the other
Financing Documents, shall be referred to herein collectively as the
“Obligations”.
 
3. Waiver of Claims.  The Obligors hereby acknowledge and agree that none of the
Obligors have any offsets, defenses, claims, or counterclaims against the
Secured Party, its general partner, and its investment manager, and each of
their respective agents, servants, attorneys, advisors, officers, directors,
employees, affiliates (including, without limitation, the Affiliate), partners,
members, managers, predecessors, successors, and assigns (singly and
collectively, as the “Released Parties”), with respect to the Obligations, the
Financing Documents, the transactions set forth or otherwise contemplated in
this Agreement, or otherwise, and that if the Obligors now have, or ever did
have, any offsets, defenses, claims, or counterclaims against any of the
Released Parties, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Agreement, all of them are hereby expressly WAIVED, and the Obligors each
hereby RELEASE each of the Released Parties from any and all liability therefor.
 
4. Ratification of Financing Documents; Confirmation of Collateral;
Cross-Collateralization; Further Assurances.
 
(a)  
The Obligors:

 
(i) Hereby ratify, confirm, and reaffirm all and singular the terms and
conditions of the Financing Documents, subject to the modifications made thereto
pursuant to this Agreement and the Related Documents.  The Obligors further
acknowledge and agree that except as specifically modified by this Agreement and
the Related Documents, all terms and conditions of those documents, instruments,
and agreements shall remain in full force and effect;
 
(ii) Hereby ratify, confirm, and reaffirm that (A) the obligations secured by
the Financing Documents, as modified by this Agreement and the Related
Documents, include, without limitation, the Obligations, and any future
modifications, amendments, substitutions or renewals thereof, including, without
limitation, the A&R Instruments, (B) all collateral, whether now existing or
hereafter acquired, granted to the Secured Party pursuant to the Financing
Documents or otherwise shall, regardless of any provisions in the Financing
Documents to the contrary, secure all of the Obligations until full and final
payment of the Obligations, and (C) the A&R Instruments, the GS COES Documents,
and this Agreement shall each constitute a “Financing Document”.  For the
avoidance of doubt, the LLC Agreement and the Management Agreement shall not be
deemed “Financing Documents” hereunder;
 
(iii) Acknowledge and agree that (A) nothing contained in this Agreement
releases any security interest granted to the Secured Party in the assets of GS
COES, (B) the Secured Party will retain a perfected security interest in the
assets of GS COES even after the Assignment, and (C) GS COES shall remain
obligated to the Secured Party for the Obligation even after the Assignment;
 
(iv) Hereby (A) ratify and confirm that pursuant to the IPSA, the Secured Party
has a non-exclusive, royalty free license to use the IP Collateral (as defined
in the IPSA), and (B) grant the Affiliate an identical non-exclusive, royalty
free license to use the IP Collateral in connection with the COES Systems;
 
(v) Acknowledges, confirm and agree that the Guaranty shall remain in full force
and effect, and shall include as “Obligations” (as defined therein) all
obligations and liabilities of the Obligors to the Secured Party, including
without limitation, those of Carbonics to the Secured Party.
 
(vi) The Obligors have granted the Secured Party security interests in all of
their assets, and to confirm the same the Obligors (other than Kevin Kreisler,
individually) hereby grant the Secured Party a security interest in all of their
respective assets, whether now existing or hereafter acquired, including,
without limitation, all accounts, inventory, goods, equipment, software and
computer programs, securities, investment property, financial assets, deposit
accounts, chattel paper, electronic chattel paper, instruments, documents,
letter-of-credit rights, health-care-insurance receivables, supporting
obligations, notes secured by real estate, commercial tort claims (including all
claims, whether constituting commercial tort claims or otherwise, concerning or
related to (A) the civil action captioned GS CleanTech Corporation v. GEA
Westfalia Separator, Inc. et al., No. 09-civ-8642 pending in the United States
District Court for the Southern District of New York, (B) the civil action
captioned GEA Westfalia Separator, Inc. v. GreenShift Corporation, No.
09-civ-7686 (LMM) pending in the United States District Court for the Southern
District of New York, and (C) GS CleanTech Corporation v. Cardinal Ethanol, LLC,
No. 10-cv-0180-LJM-DML pending in the United States District Court for the
Southern District of Indiana, Indianapolis Division), and general intangibles
including payment intangibles, to secure the Obligations free and clear of all
liens and encumbrances;
 
(vii) Each Obligor shall, from and after the execution of this Agreement,
execute and deliver to the Secured Party whatever additional documents,
instruments, and agreements that the Secured Party may reasonably require in
order to correct any document deficiencies, or to vest or perfect the Financing
Documents and the Collateral granted therein more securely in the Secured Party
and/or to otherwise give effect to the terms and conditions of this Agreement
and/or the Related Documents, and hereby irrevocably authorize the Secured Party
to file any financing statements (including financing statements with a generic
description of the collateral such as “all assets”), and take any other normal
and customary steps, the Secured Party deems necessary to perfect or evidence
the Secured Party’s security interests and liens in any such Collateral; and
 
(viii) This Agreement shall constitute an authenticated record as such term is
defined in the UCC.
 
(b)  
Carbonics:

 
(i) Hereby ratifies and confirms all and singular the terms and conditions of,
and all the warranties and representations (other than representations,
warranties and other statements that relate solely to an earlier date) set forth
in the Carbonics Documents, and further acknowledges and agrees that each of the
Carbonics Documents remains in full force and effect against Carbonics without
set-off, counterclaim, or defense, in each case, if and to the extent
applicable, as may be amended or supplemented and in effect as of the date
hereof;
 
(ii) Further acknowledges and agrees that nothing contained in this Agreement or
the Related Documents shall amend, modify, or otherwise alter the obligations
and liabilities of Carbonics to the Secured Party pursuant to the Carbonics
Documents; and
 
(iii) Hereby ratifies and confirms that any and all Collateral previously
pledged by Carbonics to the Secured Party shall continue to secure the
obligations and liabilities of Carbonics to the Secured Party, including without
limitation, under the Carbonics Documents.
 
5. Conditions Precedent.  The Secured Party’s agreements contemplated herein,
shall not be effective unless and until each of the following conditions
precedent have been fulfilled, all as determined by the Secured Party in its
sole and exclusive discretion (with the date on which the Secured Party has
confirmed in writing that all of such conditions precedent have been so
satisfied being referred to herein as the “Effective Date”):
 
(a) GS COES shall have executed and delivered to the Secured Party a Secured
Demand Note made by GS COES payable to the Secured Party in the original
principal amount of $10,000,000.00 in the form attached hereto as Exhibit “A”
(the “GS COES Note”);
 
(b) Greenshift shall have executed and delivered to the Secured Party an Amended
and Restated Secured Convertible Debenture issued by GreenShift in favor of the
Secured Party in an original principal amount equal to [$________________], in
the form attached hereto as Exhibit “B” (the “New Debenture”, and together with
the GS COES Note, the “A&R Instruments”);
 
(c) GS COES shall have executed and delivered to the Secured Party a Security
Agreement in the form attached hereto as Exhibit “C” (the “GS COES Security
Agreement”);
 
(d) The Obligors (except for GS COES) shall have executed and delivered to the
Secured Party a Guaranty Agreement in the form attached hereto as Exhibit “D”
(the “GS COES Guaranty”;
 
(e) The Obligors shall have executed and delivered to the Secured Party an
Acceptance of Collateral Agreement (the “Acceptance Agreement”) in the form
attached hereto as Exhibit “E”, together with all documents and exhibits
contained and referenced therein;
 
(f) The Obligors shall have executed and delivered to the Affiliate a Global
Guaranty Agreement in the form attached hereto as Exhibit “F”;
 
(g) The Obligors shall have executed and delivered to the Affiliate a Global
Security Agreement in the form attached hereto as Exhibit “G”;
 
(h) The Obligors shall have executed and delivered to the Secured Party a First
Amendment to Global Forbearance Agreement in the form attached hereto as Exhibit
“H”;
 
(i) The Obligors shall have provided the Secured Party with evidence in a form
and substance acceptable to the Secured Party in all respects showing that
Viridis Capital (II), LLC has been dissolved of record with the New Jersey
Secretary of State;
 
(j) The Obligors shall satisfy all Conditions Subsequent under and as defined in
the Forbearance Agreement;
 
(k) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Agreement shall have been duly
and effectively taken and evidence thereof satisfactory to the Secured Party
shall have been provided to the Secured Party, including, without limitation, a
trustee’s certificate, schedule of beneficiaries, and beneficiaries’
certificate; and
 
(l) This Agreement, and all documents, instruments, and agreements required to
be delivered by the terms of this Agreement, shall be executed and delivered to
the Secured Party by the parties thereto, shall be in full force and effect and
shall be in a form and of a substance satisfactory to the Secured Party.
6. Amendment, Restatement, and Division of Existing Debenture.  The Obligors and
the Secured Party agree that:
 
(a) Upon the Effective Date, the Existing Debenture shall be amended, restated,
and divided, and the Obligations evidenced by the Existing Debenture shall be
thereafter evidenced by, and repaid in accordance with the following:
(i) $10,000,000.00 of the Obligations due under and as defined in the Existing
Debenture shall be evidenced by and repaid in accordance with the GS COES Note;
and
(ii) $[_______________] of the Obligations due under and as defined in the
Existing Debenture shall be evidenced by and repaid in accordance with the New
Debenture.
 
(b) The A&R Instruments are being acquired by the Secured Party for
consideration consisting solely of the surrender of the Existing Debenture.  The
Obligors represent, warrant, and confirm, after consultation with, and in
accordance with advice of their securities counsel, that for the purposes of
Rule 144 of the Securities Act of 1933 (“Rule 144”), the Secured Party may tack
on its holding period of the Existing Debenture to its holding period of the A&R
Instruments.  The Obligors shall obtain, from time to time at the request of the
Secured Party, an opinion of counsel to the Obligors, reasonably satisfactory to
the Secured Party, stating that the Secured Party may tack on its holding period
of the Existing Debenture to its holding period of the A&R Instruments pursuant
to Rule 144 and that the conversion shares may be issued without restrictive
legends (provided all other requirements of Rule 144 have been satisfied).
 
7. Consent to Assignment of GS COES Documents.  The Obligors acknowledge and
agree that the Secured Party intends to transfer and assign the GS COES
Documents to the Affiliate and hereby consent to the transfer and assignment of
the GS COES Documents to the Affiliate.
 
8. Amendment of Schedules.  To the extent that any changes in representations,
warranties, and covenants require any amendments to the schedules or exhibits to
the Collateral Agreements, such schedules are hereby amended and replaced by the
schedules annexed to this Agreement as Exhibit “I”.
 
9. Further Division of New Debenture; Acceptance of Riga System.  The Obligors
have requested that the Secured Party and the Affiliate consider a future
division of the New Debenture into the $1.7MM Note and the Final Debenture, the
assignment of the $1.7MM Note to the Affiliate, and the acceptance of the Riga
System in satisfaction of the $1.7MM Note.  The Secured Party and the Affiliate
are willing to consider the same, but the decision to do so shall be in the sole
and exclusive discretion of the Secured Party and the Affiliate and subject to
such terms and conditions as the Secured Party and the Affiliate may determine
in their sole and exclusive discretion.  In connection therewith, the Obligors
acknowledge and agree:
 
(a) That the Secured Party may, in its sole and exclusive discretion, elect to
amend, restate, and divide the New Debenture into (1) a secured demand note made
by GS COES payable to the Secured Party in the original principal amount of
$1,700,000 (the “$1.7MM Note”); and (2) a secured convertible debenture issued
by GreenShift to the Secured Party in the original principal amount equal to the
then outstanding amount of the Obligations less $1,700,000 (the “Final
Debenture”);
 
(b) In the event that the Secured Party elects to divide the New Debenture (i)
GS COES shall execute and deliver to the Secured Party a security agreement with
respect to the Riga System; and (ii) the other Obligors shall execute and
deliver to the Secured Party a guaranty agreement in substantially the same form
as the GS COES Guaranty and such other documents, instruments, and agreements as
the Secured Party and/or the Affiliate may require (together with the $1.7MM
Note, collectively, the “Riga Documents”);
 
(c) Subject to the satisfaction of terms and conditions substantially similar to
those in the Acceptance Agreement, and the execution and delivery of such
documents as the Affiliate may require, the Affiliate may accept the Riga System
in full satisfaction of the $1.7MM Note;
 
(d) The Obligors shall assent to the Secured Party assigning the Riga Documents
to the Affiliate and to the acceptance of the Riga System and shall execute and
deliver such documents as the Affiliate may require to evidence the same;
 
10. Intellectual Property License Agreements; Infringement Actions.  The
Obligors may, at their sole discretion, agree to sell and assign to the
Affiliate, and the Affiliate may, in its sole discretion, agree to purchase and
accept the assignment of royalty payments due under certain license agreements
concerning intellectual property used in connection with producing corn
oil.  The royalty payments are part of the Collateral granted to the Secured
Party pursuant to the Collateral Agreements and the Obligors shall direct the
Affiliate to pay the purchase price for any royalty payments directly to the
Secured Party for application in reduction of the Obligations.  In connection
therewith, the Obligors acknowledge, covenant, and agree that:
(a) Notwithstanding any provision in the Financing Documents to the contrary,
the Obligors, including Cleantech, shall not enter into a license agreement with
respect to the Intellectual Property (including any license entered into in
connection with the settlement of an infringement action) without the prior
written consent of the Secured Party.
 
(b) Upon the agreement of the Secured Party and the applicable Obligor to such a
sale and assignment, such Obligor shall sell the right, title, and interest to
collect the royalty payments under such license agreement to the Affiliate for a
purchase price equal to: (i) the estimated amount of corn oil to be produced by
the respective licensee within one calendar year, multiplied by (ii) spot price
for such corn oil, multiplied by (iii) the percentage royalty in the license
agreement, multiplied by (iv) four (4).  Each sale shall be in accordance with a
sale and assignment agreement in a form substantially similar to the attached
Exhibit “K” pursuant to which the applicable Obligor shall sell and assign to
the Affiliate all of the Obligor’s right, title, and interest in and to royalty
payments owed to the Obligor in connection with to one or more intellectual
property license agreements.
 
11. No Waiver of Stated Defaults.  The Obligors acknowledge, agree, and confirm
that (a) the Stated Defaults are continuing; and (b) nothing contained herein,
or in the GS COES Documents, or the A&R Instruments shall be construed as a
waiver of the Secured Party’s rights and remedies with respect to the Stated
Defaults, or an agreement to forbear from exercising such rights and remedies,
except as may be expressly set forth in the Forbearance Agreement.
 
12. Counterparts.  This Agreement may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered, shall be an original, and all of which together shall constitute one
instrument.
 
13. Non-Interference.  From and after the date hereof, the Obligors agree:
 
(a) Not to interfere with the exercise by the Secured Party of any of its rights
and remedies under this Agreement, the Financing Documents, and/or applicable
law;
 
(b) They shall not seek to distrain or otherwise hinder, delay, or impair the
Secured Party’s efforts to realize upon any Collateral or otherwise to enforce
its rights and remedies pursuant to this Agreement, the Related Documents, the
Financing Documents, and/or applicable law, and shall at all times cooperate
with the Secured Party’s exercise of its rights and remedies under this
Agreement, the Financing Documents, and/or applicable law; and
 
(c) The provisions of this Section shall be specifically enforceable by the
Secured Party.
 
14. Automatic Stay.  The Obligors agree that upon the filing of any Petition for
Relief by or against any of the Obligors under the United States Bankruptcy
Code, the Secured Party shall be entitled to immediate and complete relief from
the automatic stay with respect to such Obligor or Obligors, and Secured Party
shall be permitted to proceed to protect and enforce its rights and remedies
under applicable law.  The Obligors hereby expressly assent to any motion filed
by the Secured Party seeking relief from the automatic stay.  The Obligors
further hereby expressly WAIVE the protections afforded under Section 362 of the
United States Bankruptcy Code with respect to the Secured Party.
 
15. Jury Trial.  The Obligors and the Secured Party hereby make the following
waiver knowingly, voluntarily, and intentionally, and understand that the other,
in entering into this Agreement, is relying on such a waiver:  THE OBLIGORS AND
THE SECURED PARTY EACH HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A
JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY
(WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN
WHICH SUCH PARTY IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN THE OBLIGORS, OR
ANY OTHER PERSON, AND THE SECURED PARTY.
 
16. Entire Agreement.  This Agreement shall be binding upon the Secured Party
and the Obligors, and their respective employees, representatives, successors,
and assigns, and shall inure to the benefit of the Secured Party and the
Obligors, and their respective successors and assigns.  This Agreement and all
documents, instruments, and agreements executed in connection herewith
incorporate all of the discussions and negotiations between the Secured Party
and the Obligors, either expressed or implied, concerning the matters included
herein and in such other documents, instruments and agreements, any statute,
custom, or usage to the contrary notwithstanding.  No such discussions or
negotiations shall limit, modify, or otherwise affect the provisions hereof.  No
modification, amendment, or waiver of any provision of this Agreement, or any
provision of any other document, instrument, or agreement among the Secured
Party and the Obligors shall be effective unless executed in writing by the
party to be charged with such modification, amendment, or waiver, and if such
party be the Secured Party, then by a duly authorized officer thereof.
 
17. Construction of Agreement.  In connection with the interpretation of this
Agreement and all other documents, instruments, and agreements incidental
hereto:
 
(a) All rights and obligations hereunder and thereunder, including matters of
construction, validity, and performance, shall be governed by and construed in
accordance with the law of the State of New Jersey and are intended to take
effect as sealed instruments.  Each of the Obligors hereby irrevocably submits
to the jurisdiction of any federal or state court located within the State of
New Jersey and acknowledges and agrees that any civil actions commenced outside
the State of New Jersey may, the Secured Party’s sole and exclusive discretion
(subject to court approval) be transferred to a court of competent jurisdiction
in the State of New Jersey.
 
(b) The captions of this Agreement are for convenience purposes only, and shall
not be used in construing the intent of the Secured Party and the Obligors under
this Agreement.
 
(c) In the event of any inconsistency between the provisions of this Agreement
and the Financing Documents, Related Documents, or any other document,
instrument, or agreement entered into by and between the Secured Party and the
Obligors, the provisions of this Agreement shall govern and control.
 
(d) The Secured Party and the Obligors have prepared this Agreement and all
documents, instruments, and agreements incidental hereto with the aid and
assistance of their respective counsel.  Accordingly, all of them shall be
deemed to have been drafted by the Secured Party and the Obligors and shall not
be construed against either the Secured Party or the Obligors.
 
18. Illegality or Unenforceability.  Any determination that any provision or
application of this Agreement is invalid, illegal, or unenforceable in any
respect, or in any instance, shall not affect the validity, legality, or
enforceability of any such provision in any other instance, or the validity,
legality, or enforceability of any other provision of this Agreement.
[remainder of page left intentionally blank]

1200141.13
 
 
 
 

IN WITNESS WHEREOF, the parties have hereunto caused this Agreement to be
executed and their seals to be hereto affixed as of the date first above
written.
_________________________________
Kevin Kreisler, Individually


VIRIDIS CAPITAL LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GREENSHIFT CORPORATION (f/k/a GS CleanTech Corporation)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


GS CLEANTECH CORPORATION (f/k/a GS Ethanol Technologies, Inc.)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


CARBONICS CAPITAL CORPORATION
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


 
GS COES (YORKVILLE I), LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS CARBON DIOXIDE TECHNOLOGIES, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman
 
GS GLOBAL BIODIESEL, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


 
GS AGRIFUELS CORPORATION
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


NEXTGEN ACQUISITION, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


NEXTGEN FUEL INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


SUSTAINABLE SYSTEMS, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


SUSTAINABLE SYSTEMS LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS DESIGN, INC. (f/k/a Warnecke Design Service, Inc.)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman
 
GS RENTALS LLC (f/k/a Warnecke Rentals, LLC)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


ECOSYSTEM TECHNOLOGIES, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS BIG MANAGEMENT, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS COES (ADRIAN I), LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS TECHNOLOGY, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member





[Signature page to Ratification and Amendment Agreement]
[Signatures continued on following page]
 
 
 
 

ACKNOWLEDGED BY:






YA GLOBAL INVESTMENTS, L.P.
 
By: Yorkville Advisors, LLC,
 
its Investment Manager
 
By_______________________________
Name:
Title:
 





 
 
 
 
